SCHOTT, Judge
(dissenting).
The evidence does not support an award of $16,000 for general damages. Prior to the accident, plaintiff had obtained reading glasses, not at all unusual for a 46 year old, and probably needed these in his work which included searching for and removing spots from clothing in his work for the cleaning establishment.
In all probability his present glasses can be modified to include the corrective lenses he needs so that we do not have a plaintiff who, for the first time, is required to wear eyeglasses but one who already wears them and has an injury to his eye which requires a modification or addition to his glasses for correction. I would reduce the award for general damages and respectfully dissent from affirming the judgment.